Citation Nr: 1421544	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-34 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1974 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was subsequently transferred to Montgomery, Alabama. 

In August 2010, the Veteran testified before the undersigned, and a transcript of that hearing has been associated with the Veteran's claims file.  

This case was previously before the Board in October 2010, at which time the issue currently on appeal was remanded for additional development.  


FINDINGS OF FACT

1.  Service connection is in effect for a cervical spine disability, rated 30 percent; mild incomplete paralysis of the left radial nerve, rated 20 percent; varicose veins, left leg, rated 10 percent; postoperative cervical spine scar, rated 10 percent; hallux valgus, left foot, rated 0 percent; high frequency hearing loss, left ear, rated 0 percent; umbilical hernia repair, rated 0 percent; embryonal cell carcinoma, right testicle, rated 0 percent; left inguinal hernia repair, rated 0 percent; and incisional hernia, rated 0 percent.  The combined service-connected rating for compensation is 60 percent.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.




CONCLUSION OF LAW

The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2013). 

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  If there is one service-connected disability, the disability must be rated at 60 percent or more.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013).

Service connection is in effect for a cervical spine disability, rated 30 percent; mild incomplete paralysis of the left radial nerve, rated 20 percent; varicose veins, left leg, rated 10 percent; postoperative cervical spine scar, rated 10 percent; hallux valgus, left foot, rated 0 percent; high frequency hearing loss, left ear, rated 0 percent; umbilical hernia repair, rated 0 percent; embryonal cell carcinoma, right testicle, rated 0 percent; left inguinal hernia repair, rated 0 percent; and incisional hernia, rated 0 percent.  The combined service-connected rating for compensation is 60 percent.  Therefore, the Veteran does not meet the criteria for consideration of TDIU on a schedular basis.  

This case was sent out to the Director of Compensation and Pension Service for extra-schedular consideration.  In a March 2012, the Director determined that TDIU rating pursuant to 38 C.F.R. § 4.16(b) was not warranted.  Since the extraschedular TDIU claim has been already decided by the Director in the first instance, the Board has jurisdiction over the appeal in this regard and here decides the appeal on the merits.   

The remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran has had two jobs since separation from active service in 1994.  From 1994 to 2004, he worked as a part-time school bus driver.  The Veteran stated that he quit that job because he was on prescription pain pills and did not feel that he was able to safely drive the bus.  In April 2008, the Veteran submitted a statement reporting that he was no longer work at his part-time job at the golf pro shop, and had to quit working as of the end of January 2008.  The Veteran has reported that he attempted to find jobs, but his cervical spine disability, combined with the fact that he has to take narcotics daily to control the pain stemming from that disability and experiences serious side-effects from those narcotics, made it impossible for him to find gainful employment.    

The Veteran has been provided multiple VA examinations which have addressed the effects of his service-connected disabilities on employability.  Not all of them address the combined impact of the Veteran's service-connected disabilities.  However, a VA examiner has, on different occasions, described the symptomatology and functional significance of each of the Veteran's service-connected disabilities, including the separate impact on the ability to obtain and maintain gainful employment.

A December 2006 VA examiner who administered a general medical examination noted that the Veteran worked a seasonal job at a golf pro shop, as worked there one to two years, and had missed about four weeks of work in the last year due to his service-connected disability.  The examiner opined that the Veteran's service-connected conditions did not render him unemployable for physical and/or sedentary labor.  The examiner stated that the Veteran's cervical spine disability had significant effects on his occupation, as it increased his absenteeism, and that its extent of functional impairment related to unemployability was moderate.  The examiner related that the extent of functional impairment related to unemployability of the Veteran's other service-connected disabilities was mild.  

A May 2009 VA examiner who administered a general medical examination noted that the Veteran was unemployed, but used to work as a bus driver and a golf course worker.  The examiner noted that the Veteran took OxyContin and Lortab, two narcotics, for neck pain, which the Veteran stated prevented his employment.  The examiner opined that the Veteran's neck disability, right shoulder disability, left knee disability, and bilateral hip disability interfered with physical work, but not with sedentary work.  The examiner put "not employed" in the rubric calling for the examiner to opine as to the effects of the Veteran's disabilities on his usual occupation. 

A November 2010 VA examiner who administered a general medical examination noted that the Veteran was unemployed, but used to work in the military, as a bus driver and a golf course worker.  The examiner noted that the Veteran took OxyContin and Lortab, two narcotics, for neck pain, which the Veteran stated prevented his employment.  The examiner reported that, when he worked, the Veteran was assigned different duties and had increased absenteeism due to his cervical spine condition.  The examiner opined that the Veteran was fully unemployable for physical or sedentary labor, and that the unemployability was caused by or the result of, the Veteran's cervical spine disability.

Two VA examiners have opined that the Veteran was unemployable for physical work, but could perform sedentary work.  One examiner has opined that the Veteran was unemployable for both physical and sedentary work.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  

The Veteran's previous work experience appears to exclusively involve manual labor, working as a bus driver, and working in the service industry.  The Veteran has been judged by a VA examiner as no longer able to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his cervical spine disability.  According to his service separation form, the Veteran's graduation from high school was his highest level of education.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain sedentary employment, such as an office job, or that he would be able to complete the training necessary for such employment.  In addition, based on the evidence available, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's cervical spine disability symptoms, combined with the side-effects of the narcotics he takes to control those symptoms, render him unable to obtain and maintain sedentary employment. 
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or maintain substantially gainful employment.  That finding is based on the November 2010 examiner's opinion that the Veteran's service-connected cervical spine disability rendered him unable to secure and maintain substantially gainful employment.  The Board finds that opinion persuasive, and resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his cervical spine disability symptoms, preclude securing or following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2013).

As the evidence is at least evenly balanced as to whether the Veteran would be unable to secure or follow substantially gainful employment due to his service-

(CONTINUED ON NEXT PAGE)



connected disabilities, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


